Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a email from the Attorney for the case, Mr. Joseph Teleoglou on Feb 3 and Feb 7 of 2022 (see attached email). See also MPEP 1302.04.
The application has been amended as follows: 
In the claims:

(Currently Amended) A method for celebrity-based advertising, the method comprising: storing, in a server, a likeness of subject and a corresponding booking that includes
parameters outlining availability of the subject for digital advertising;

receiving, by the server and from an agency device, desirable booking parameters;

determining, by the server, that the booking matches the desirable booking parameters;

transmitting, by the server, a notification to the agency device that the booking matches the

desirable booking parameters and including information corresponding to the booking;

receiving or creating, by the server, a pitch that falls within the parameters of the booking, the pitch corresponding to the subject;
receiving, by the server and from a first user device, a first image that includes the likeness of the subject or another likeness of the subject;
determining, by the server, that the first image matches the likeness of the subject stored in the memory using a combination of biometrics, machine vision, and signal processing and further using machine learning such that the server determines that the first image matches the likeness of the subject regardless of an age of the subject in the first image or an age of the subject in the likeness, and regardless of an angle of the subject within the first image or an angle of the
subject within the likeness; [[and]]

[AltContent: rect]transmitting, by the server, the pitch to the first user device to be output by the first user device in response to determining that the first image matches the likeness of the subject;
receiving, by the server and from additional user devices, additional images of the subject;
identifying, by the server, a plurality of user devices including the user device and the

additional user devices as expressing interest in the subject based on receiving the first image and

the additional images; and

facilitating, by the server, communications between each of the plurality of user devices to

facilitate a social network.

(Cancelled).

(Previously Presented) The method of claim 1, wherein the subject is a human and is identified as a celebrity.
(Original) The method of claim 1 further comprising:

notifying, by the server, agency devices that the booking is available for bidding and a description of the parameters;
receiving, by the server and from the agency devices, multiple bids for the booking; determining, by the server, a winning bid from the multiple bids; and
notifying, by the server, at least one winning agency device that the at least one winning agency device corresponds to the winning bid.
(Original) The method of claim 4 wherein the winning bid includes two winning bids that each correspond to a different portion of the booking, and wherein determining the winning bid further includes selecting a combination of winning bids that provide a greatest amount of money without overlapping within the booking.
(Original) The method of claim 4 further comprising receiving, from the at least one agency device, the pitch.
(Original) The method of claim 4 further comprising:
storing, by the server, a plurality of templates each corresponding to at least one type of

pitch;

matching, by the server, pitch parameters corresponding to the at least one 
completing, by the server, the pitch based on the pitch parameters and based on the at least one of the plurality of templates.
(Original) The method of claim 1 further comprising:

receiving, by the server and from a star device, a subject profile corresponding to the subject that includes rules allowing for certain types of pitches to be created automatically;
receiving, from an agency device, a request for a new pitch that falls within the rules of the subject profile; and
automatically notifying, by the server, the agency device that the new pitch is approved.

(Original) The method of claim 1 wherein the parameters of the booking includes at least one of an authorized geographical limit, a type of subject matter that is at least one of authorized or unauthorized for pitches, at least one of an authorized date range or an authorized time range, or a minimum payment for a corresponding pitch.
(Currently Amended) The method of claim 1 

wherein  the desirable booking

parameters indicate at least one of a desired subject of bookings, a desired target

[AltContent: rect]demographic corresponding to the bookings, a desired geographical area of bookings, or at least one of a desired date range or time range of the bookings;





(Original) The method of claim 1 wherein the pitch includes an augmented reality visual that is output on a display of the first user device.
(Cancelled).

(Original) The method of claim 1 further comprising:

compiling, by the server, pitch statistics corresponding to engagement with the pitches by multiple user devices; and
transmitting, by the server, the pitch statistics to an agency device associated with the pitch.

(Original) The method of claim 1 further comprising receiving, by the server and from the first user device, a purchase request, wherein the pitch includes an option to purchase a good or service and the purchase request corresponds to engagement of the option to purchase the good or service by the user device.
(Previously Presented) The method of claim 1 further comprising generating, by the server, a non-fungible token (NFT) in response to determining that the first image matches the likeness of the subject, the NFT being stored in an account associated with the first user device.
(Currently Amended) A method for celebrity-based advertising, the method comprising:
storing, in a server, a likeness of subject and a corresponding booking that includes parameters outlining availability of the subject;
receiving, by the server and from agency devices, desirable booking parameters;

determining, by the server, that the booking matches the desirable booking parameters;
transmitting, by the server, a notification to the agency devices that the booking matches

the desirable booking parameters and including information corresponding to the booking;

notifying, by the server, agency devices that the booking is available for bidding and a description of the parameters;
receiving, by the server and from the agency devices, multiple bids for the booking; determining, by the server, a winning bid from the multiple bids;
notifying, by the server, at least one winning agency device that the at least one winning agency device corresponds to the winning bid;
receiving or creating, by the server, a pitch that falls within the parameters of the booking and corresponds to the winning bid, the pitch including an augmented reality visual;
receiving, by the server and from a first user device, a first image that includes the likeness of the subject or another likeness of the subject;
determining, by the server, that the first image matches the likeness of the subject stored in the memory using a combination of biometrics, machine vision, and signal processing and further using machine learning such that the server determines that the first image matches the likeness of the subject regardless of an age of the subject in the first image or an age of the subject in the likeness, and regardless of an angle of the subject within the first image or an angle of the
subject within the likeness; [[and]]

[AltContent: rect]transmitting, by the server, the pitch to the first user device for outputting by the 
receiving, by the server and from additional user devices, additional images of the subject;
identifying, by the server, a plurality of user devices including the user device and the

additional user devices as expressing interest in the subject based on receiving the first image and

the additional images; and

facilitating, by the server, communications between each of the plurality of user devices to

facilitate a social network.

(Original) The method of claim 16 wherein the winning bid includes two winning bids that each correspond to a different portion of the booking and determining the winning bid further includes selecting a combination of winning bids that provide a greatest amount of money without overlapping within the booking.
(Original) The method of claim 16 further comprising:

storing, by the server, a plurality of templates each corresponding to at least one type of

pitch;

matching, by the server, pitch parameters corresponding to the at least one winning pitch with at least one of the plurality of templates; and
completing, by the server, the pitch based on the pitch parameters and based on the at least one of the plurality of templates.
(Currently Amended) A method for celebrity-based advertising, the method comprising:

receiving, by the server and from an agency device, desirable booking parameters;

determining, by the server, that the booking matches the desirable booking parameters;
transmitting, by the server, a notification to the agency device that the booking matches the

desirable booking parameters and including information corresponding to the booking;

receiving or creating, by the server, a pitch that falls within the parameters of the booking; receiving, by the server and from a first user device, a first image that includes the likeness
of the subject or another likeness of the subject;

determining, by the server, that the first image matches the likeness of the subject using biometrics, machine vision, signal processing, and machine learning such that the server determines that the first image matches the likeness of the subject regardless of an age of the subject in the first image or an age of the subject in the likeness, and regardless of an angle of the subject within the first image or an angle of the subject within the likeness; and
transmitting, by the server, the pitch to the first user device for outputting by the first user device in response to determining that the first image matches the likeness of the subject, the pitch including an augmented reality visual that is output on a display of the first user device;
receiving, by the server and from additional user devices, additional images of the subject; identifying, by the server, a plurality of user devices including the user 
the additional images; and

facilitating, by the server, communications between each of the plurality of user devices to 
(Original) The method of claim 19 further comprising:

receiving, by the server and from a star device, a subject profile corresponding to the subject that includes rules allowing for certain types of pitches to be created automatically;
receiving, from an agency device, a request for a new pitch that falls within the rules of the subject profile; and
automatically notifying, by the server, the agency device that the new pitch is approved.


DETAILED ACTION

Claims 1, 3-11 and 13-20 are allowed
Claims 2 and 12 are cancelled
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”
Regarding to 101 compliance, Claims 1, 3-11 and 13-20 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" 
Claim 16: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  
“determining, …, that the booking matches the desirable booking parameters; determining, … that the first image matches the likeness of the subject stored in the memory using a combination of  [data] ….and further ….such that …. determines that the first image matches the likeness of      the subject regardless of an age of the subject in the first image or an age of the subject in the likeness, and regardless of an angle of the subject within the first image or an angle of the subject within the likeness; identifying, …., a plurality of users…including the user ….and the additional users ….as expressing interest in the subject based on receiving the first image and  the additional images”. 

The “determining and identifying ” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method of celebrity based advertisement. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? YES.  The claim recites additional limitations, such as, “storing, … likeness of subject and a corresponding booking that includes parameters outlining availability of the subject for digital advertising; receiving, … and from an agency …., desirable booking parameters; transmitting, …. a notification to the agency … that the booking matches the desirable booking parameters and including information corresponding to the booking; receiving or creating, …., a pitch that falls within the parameters of the booking, the pitch corresponding to the subject; receiving, ….and from a first user …. a first image that includes the likeness of the subject or another likeness of the subject; [AltContent: rect]transmitting, …. the pitch to the first user …. to be output by the first user     … in response to determining that the first image matches the likeness of the subject; receiving, …. and from additional users…., additional images of the subject; facilitating, …., communications between each of the plurality of uses … to facilitate a social network”.  These are limitations toward accessing or receiving data (gathering data).
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:  “by the server, biometrics, machine vision, and signal processing, using machine learning, users devices” The additional elements  recite a specific manner to integrate the abstract idea of celebrity based advertisement. The claim is eligible.
Claims 1 and 19: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claims recite a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? No. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above.. The claims  are eligible.
Dependent claims 3-15, 17-18, and 20, the claims recite elements that integrate the system of organizing human activity into a practical application. The claims  are eligible. 

Regarding to prior art, the closest prior art of record is US PG. Pub. No.  20160253710 (Publicover) in view of over US PG. Pub. No. 20170142465 (Ray).
Publicover, discloses “[0411] Champions agree to pitch a company or Product based upon their own personal experience. Product Champions may compare different Products, or criticize a competitor's Products. Champions (2410) may create pitches (2425) in the form of testimonial video messages that may be integrated into Marketer (2415) Content messages when delivered to a consuming (2430) group that may include the Champion (2410)….”, paragraph 411.
“…Consumers (2430) may filter their exposure to Champions (2410) in one or more topic areas by requiring in their Profile (2440) that Champions (2410) have a high integrity rating and/or have used the Product (2400) for at least some minimum
time frame [Examiner interprets as storing, in a server, a likeness of subject and a corresponding booking that includes parameters outlining availability]…”, paragraph 413 and Fig. 24.

“[0416] A Champion (2410) may give permission in their Profile (2440) to create new pitches (2425) such as in the form of virtual ads (based on samples of their likeness and voice) or reuse existing Champion ads…”, paragraph 416.
“[0417] When bidding, a Marketer (2415) may place a premium on delivering messages … that includes one of the company's registered (2420) Champions (2410). …. The 
Ray,  discloses “…A machine learning system constructs a probability distribution of win/hold, and loss rates for different bid prices, and parameters that define a spot…”, paragraph 169 and “…It is possible to construct a probability distribution, H, of the outcome of a bid (win, loss or hold) for parameters such as descriptions of the inventory (such as daypart, TV program) and/or audience demographics (DMA), …”, paragraph 182.
but the references fail to teach at least:
receiving, by the server and from an agency device, desirable booking parameters;

determining, by the server, that the booking matches the desirable booking parameters;

transmitting, by the server, a notification to the agency device that the booking matches the desirable booking parameters and including information corresponding to the booking; 
determining, by the server, that the first image matches the likeness of the subject stored in the memory using a combination of biometrics, machine vision, and signal processing and further using machine learning such that the server determines that the first image matches the likeness of the subject regardless of an age of the subject in the first image or an age of the subject in the likeness, and regardless of an angle of the subject within the first image or an angle of the subject within the likeness; 
receiving, by the server and from additional user devices, additional images of the subject;
identifying, by the server, a plurality of user devices including the user device and the additional user devices as expressing interest in the subject based on receiving the first image and  the additional images; 


Moreover, the missing claimed elements from the combination Publicover and Ray  are not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US Pg. Pub. No. 20140142993 (Sanders) “Talent Booking System and Method”.  This publication discloses a method for  booking talent.  Storing a plurality of talent files on a data storage system, each of the talent files being categorized based on select criteria, and wherein each talent file contains talent information associated with one of a plurality of performing artists; searching the data storage system through a processing device operatively coupled to the data 

US Pg. Pub. No.  20180216946 (Gueye). “Method and system for facilitating provisioning of social activity data to a mobile device based on user preferences”. This publication discloses a method for facilitating provisioning of social activity data to a mobile device based on user preferences is disclosed. The computer implemented method may include receiving, using a communication device, at least one selection corresponding to a plurality of filtering icons corresponding to a plurality of activities. Further, the computer implemented method may include receiving, using the communication device, a location indicator from the mobile device. Further, the computer implemented method may include filtering, using a processing device, social activity data based on the at least one selection of plurality of filtering icons to generate a filtered social activity data. Further, the computer implemented method may include transmitting, using the communication device, the filtered social activity data to the mobile device”.

“An overview of computational challenges in online advertising”. IEEE. 2013. This publication elaborates in Online advertising that is a large and rapidly growing business. The major players in the space, namely advertisers, publishers, and ad exchanges, are developing increasingly sophisticated systems, methods and tools to facilitate, manage, optimize and report on the performance of online advertising marketplaces and campaigns. Developing solutions that are both mathematically sound and practical draws on techniques from a variety of disciplines including machine learning, stochastic optimal control, information retrieval, data mining, natural language processing, and econometrics.  This paper provides an overview of the online advertising space, and identify, frame, and describe solution approaches to some of the major computational challenges in the space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/10/2022